ON RETURN TO REMAND
McMILLAN, Judge.
We remanded this cause to the trial court in order for the district attorney to respond to the allegations contained in the appellant’s Rule 20, A.R.Cr.P.Temp., petition and to specifically plead as to any grounds of preclusion. Smith v. State, 581 So.2d 1283 (Ala.Cr.App.1991). The district attorney has filed a response in compliance with our order.
The trial court, after considering the district attorney’s response, denied the petition. Based on the trial court’s order, we *940find no error in the denial of the appellant’s petition.
OPINION EXTENDED; AFFIRMED.
All Judges concur.